UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:October 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-52055 RED METAL RESOURCES LTD. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 195 Park Avenue, Thunder Bay Ontario, Canada P7B 1B9 (Address of principal executive offices) (Zip Code) (807) 345-7384 (Issuer’s telephone number) Indicate by check markwhether theregistrant (1)hasfiled all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of December 13, 2012, the number of shares of the registrant’s common stock outstanding was 17,956,969. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION 1 Item 1.Financial Statements. 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS 2 CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk. 24 Item 4.Controls and Procedures. 24 PART II—OTHER INFORMATION 24 Item 1.Legal Proceedings. 24 Item 1A.Risk Factors. 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3.Defaults upon Senior Securities. 25 Item 4.Mine Safety Disclosures. 25 Item 5.Other Information. 25 Item 6.Exhibits. 25 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS October 31, 2012 January 31, 2012 (UNAUDITED) ASSETS Current assets Cash $ $ Prepaids and other receivables Total current assets Equipment Unproved mineral properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Due to related parties Notes payable to related party Total liabilities Stockholders' deficit Common stock, $0.001 par value, authorized 500,000,000, 17,956,969 and 17,189,634 issued and outstanding at October 31, 2012 and January 31, 2012 Additional paid in capital Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these interim consolidated financial statements 1 RED METAL RESOURCES LTD. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended October 31, Nine months ended October 31, From January 10, 2005 (Inception) to October 31, 2012 Revenue Royalties $
